DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

This Office Action is in reply to Applicants’ correspondence of 08/10/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to the Declaration
The Declaration of Robert Woodward under 37 CFR 1.132 filed 08/10/2021 is insufficient to overcome the rejection of claims under 35 USC 103 based upon the cited prior art.  The particular aspects of the Declaration that are germane to the rejection set forth below are provided in the Response to the Remarks following the rejection.   

Withdrawn Claim Rejections - 35 USC § 103
Newly Applied as Necessitated by Amendments
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Snyder et al (2011) in view of Jun et al (2012), as provided on pages 2-7 of the Office Action of 10/13/2021 is withdrawn as a new rejection including the teachings of WO-2012019200-A1 (cited on the IDS of 02/16/2021) is provided.

New Claim Rejections - 35 USC § 103
Claims 1, 10-13, 15, 19 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (2011) in view of Sparks et al (WO-2012019200-A1 cited on the IDS of 02/16/2021) and Jun et al (2012).
Relevant to the practical limitations of claim 1, Snyder et al teaches obtaining a sample of cell-free DNA from a subject with an organ transplant and performing whole genome sequencing to identify levels of donor-derived polymorphic content (e.g.: Fig 1).  Relevant to limitation recites in claim 1 that the SNPs include those with a minor allele frequency of greater than 0.4 and low linkage, Snyder et al teaches whole genome sequence analysis, and provides (e.g.:  Table S2) that tens of thousands of SNPs were analyzed in various samples.  The analysis of an entire human genome comprises SNPs with the required characteristics as recited in the claim.  Snyder et al teaches that detection of donor-derived content includes detection of particular homozygous content specific to the donor genome (e.g.: p.6231 - Sequencing-based donor DNA quantitation).  The detection of donor-derived content by detection of particular homozygous content specific to the donor genome is an assay of variance in a SNP 
Relevant to claims 11 and 13, Snyder et al exemplifies the analysis of cell-free DNA samples from heart transplant recipients and teaches plasma samples (e.g.: p.6233 - Posttransplant monitoring and clinical sample collection).
	Further relevant to rejected claims 10 and 12, Snyder et al teaches that analysis of SNP variation to detect donor-derived cell-free DNA in a sample for monitoring the status of a transplanted organ may be applicable to organs such as kidney, lung, and liver (e.g.:  p.6233, right col).
Further relevant to rejected claims 15, 28 and 29, Snyder et al teaches analysis of genome transplant dynamics that includes whole genome sequence analysis, and provides (e.g.:  Table S2) that tens of thousands of SNPs were analyzed in various samples.  The analysis of an entire human genome comprises SNPs with the required characteristics as recited in the claims.  
Relevant to claim 19, Snyder et al teaches using a single lane of an lllumina GAM flowcell, which is multiplexed sequencing system (e.g.: p.6234 - Sequencing).
Further relevant to claims 21-23, Snyder et al teaches that patients in the study were assembled prospectively to study the relationship between cytomegalovirus (CMV) infection and the development of cardiac allograft vasculopathy.  The reference further provides that some subjects were determined to be CMV negative (e.g.:  p.6233 - Posttransplant monitoring and clinical sample collection).

With regard to the rejection of claim 27, initially it is noted that claim 27 does not add any additional practical steps to the method of claim 1, but only recites an asserted association in a wherein clause (e.g.:  the claim does not require that a level of donor-derived cell-free DNA above 1% is in fact present and detected).  Nonetheless it is noted that Snyder et al provides that percentages of donor DNA that are greater than 1% are present in cases of rejection (e.g.:  Fig 4).
Snyder et al does not exemplify a method in wherein individual genotyping of the donor and the recipient to determine which allele of the SNP belongs to the donor and the recipient is not performed, as recited in claim 1.  However, quantifying a particular percentage of minor source nucleic acids in a mixed sample using multiplexed SNP detection and variation from expected distribution patterns without using prior genotypic knowledge was know in the prior art and is provided by Sparks et al; and the particular methodologies of detection of foreign genomic nucleic acids in a sample using variation from expected distribution patterns in the absence of prior genotype data was taught in the prior art and is provided by Jun et al (2012).
Sparks et al teaches methods related to the detection of polymorphisms, including SNPs, at a plurality of loci in a mixed sample from an individual.  The reference specifically teaches that rejection has been shown to be associated with 
Further relevant to the claims as they are related to detecting variation from expected genotype distribution patterns, Jun et al teaches several analyses wherein the detection of foreign DNA can be made in the analysis of sequence data from a sample without previously knowing the genotypes of the subject sample or the contaminating material (e.g.:  p.840 - Detecting sample contamination by using sequence data alone).  Jun et al teaches that where the genotype of any biallelic SNP in a subject may be represented as AA, AB, and BB, the expected detection of any particular allele should be 100%, 50%, or 0%, and that detection outside of the expected detection can identify foreign genomic DNA (e.g.: p.840; Figure 2).  

The skilled artisan would be motivated to use the methods of Jun et al based on the express teachings of Jun et al that such methods can efficiently detect foreign DNA in a sample, and furthermore the skilled artisan would recognize that using the analytical methods of Jun et al in the detection method of Snyder et al would have the added benefit of being able to detect donor DNA originating form a transplanted tissue without having to possess prior knowledge of any donor genotypes.  Thus the skilled artisan would recognize that the detection methods rendered obvious by Snyder et al in view of Jun et al could be performed on a sample from any transplant recipient without additional prior steps of genotype analysis.  

Relevant to the finding of obviousness of claims 15, the cited reference teaches analysis via whole genome sequencing, and further teaches desirable aspects to SNPs used to detect donor-derived DNA (e.g.:  p.6231 - Sequencing-based donor DNA quantitation).  The MPEP provides that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of 

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 103 as obvious in view of the cited prior art.  Initially it is noted that the preceding rejection of the instant Office Action is a new rejection that includes the teachings of Sparks et al which is relevant to the detection of donor alleles without using prior genotypic knowledge by assessing allele frequency in a sample.
Applicants’ arguments (p.5-17 of the Remarks of 08/10/2021), and the Declaration of Robert Woodward under 37 CFR 1.132, have been considered but are not persuasive to withdraw the rejection.  
Applicants have initially argued (p.6 of the Remarks) that there is not a reasonable motivation to combine Snyder and Jun.  Applicants argument in this regard is based on the characterization that “Jun’s methods are highly variable and have insufficient accuracy”.  Applicants assert (p.7 of the Remarks; para 6 of the Declaration) that “many organ transplant recipients exhibit donor-derived cfDNA levels of 1% or less”, and that Jun’s methods may overestimate contamination levels (akin to the donor-
Applicants have next argued that Jun’s methods require knowledge and consideration of correct population allele frequencies (p.8 of the Remarks; para 10-13 of the Declaration).  This argument is not persuasive in view of the limitations of the claims or the teachings of the cited prior art.  In this regard it is initially noted that the claims recite “the panel of SNPs comprises SNPs that have a greater than 0.4 minor allele frequency and low linkage”.  As such it appears that the claims in fact require that the artisan practicing the methods has knowledge of allele frequencies.  Nonetheless the Examiner maintains that the methods of Snyder et al encompass whole genome sequencing, which would include SNPs with the required characteristics.  Furthermore where the rejection includes the teachings of Sparks et al, the Sparks et al reference 
Applicants next assert (p.9 of the Remarks; para 15-16 of the Declaration) that Jun et al is directed to an analysis of genomic DNA, not cell-free DNA, and that cfDNA has certain specific characteristics that result in experimental difficulties for sequencing-based methods.  This argument is not persuasive where the methods of Jun use sequencing data to establish allele content in a sample.  The same type of data is used in the particular methods of Snyder et al and Sparks et al which are cited in the rejections.  While cell-free DNA may have structural distinction from intact genomic DNA, there does not appear to be a teaching away from a reasonable expectation of success in using the analysis of Jun et al in the methods of Snyder et al and Jun et al.
Applicants have next argued (p.10 of the Remarks; para 17-19 of the Declaration) that the related art did not recognize that Jun’s methods had any relevance to the claimed methods.  This argument is not persuasive in light of the teachings of Sparks et al, cited in the rejection as set forth above, which clearly suggests the detection and quantifying of SNPs at loci where the major and minor source genotypes are different (e.g.: the donor genotype is homozygous and the recipient genotype is 
Applicants have next argued (p.11-14 of the Remarks; para 20-22 of the Declaration) that the claims are differentiated from the cited prior art because the prior art of Snyder et al exemplifies a whole genome sequencing analysis which is not the same as sequencing a panel of SNPs as recited in the claims.  This argument is not persuasive in view of the breadth of the claims which is directed to the analysis of a panel of SNPs that comprises SNPs that have greater than 0.4 minor allele frequency and low linkage.  The Examiner maintains that the open transitional phrase “comprises” indicates that the required panel may include any amount of additional content, and is not particularly limited to the recited elements.  Where the whole genome analysis of Snyder et al includes SNPs that meet the limitations, the teachings are properly applied to the claims.  Furthermore it is noted that the rejection as set forth above includes the teachings of Sparks et al, which provides for the analysis of “selected polymorphic loci”; in this regard it is noted that Pakstis et al (2010; cited on the IDS of 12/19/2017) teaches 
Applicants summarize the arguments (p.14-17 of the Remarks) with the conclusion that there would be no reasonable expectation of success in practicing the claimed methods based on the teachings of the prior art.  Initially it is noted that the new rejection as set forth above includes the teachings of Sparks et al which provides for the detection of allele frequency of selected polymorphic loci to determine an amount of donor-derived DNA in a cell-free DNA sample without using prior genotypic knowledge.  The Examiner maintains that, in light of the response to each of the asserted deficiencies of the prior art as addressed above, that there is no lack a reasonable expectation of success in practicing the claimed methods.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634